Case 3:20-cr-00202-MEM Document1 Filed 08/27/20 Page 1 of 4

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA . |
No. 4°'A0-68-204

  

V.
CASEY SEESHOLTZ,
Defendant
Sc RILED
INFORMATION ANTON
AUG 27 2029
THE UNITED STATES ATTORNEY CHARGES: _ fy |
COUNT ONE
Conspiracy to Distribute Anabolic Steroids
21 U.S.C. § 846

Between on or about October 1, 2017, through on or about October
31, 2019, the exact dates being unknown to the United States Attorney,
in Luzerne and.Columbia Counties, within the Middle District of
Pennsylvania, and elsewhere, the defendant,

CASEY SEESHOLTZ,

did knowingly and intentionally combine, conspire, confederate, and
agree with other persons known and unknown to the United States
Attorney, to commit the following offense against the United States:

To knowingly and intentionally manufacture, distribute and

1
Case 3:20-cr-00202-MEM Document1 Filed 08/27/20 Page 2 of 4

possess with the intent to distribute the anabolic steroids
methylstenbolone, a/k/a “M-Sten,” and dimethazine, a/k/a
“DMZ,” both Schedule III controlled substances as defined by
Title 21, United States Code, Sections 802(41)(A) and (C)Q),
in violation of Title 21, United States Code, Sections 841(a)(1)
and (b)(1)(E)G).

Allin violation of Title 21, United States Code, Section 846.
Case 3:20-cr-00202-MEM Document1 Filed 08/27/20 Page 3 of 4

FORFEITURE ALLEGATION

The allegation contained in Count One of this Information is
hereby re-alleged and incorporated by reference for the purpose of
alleging forfeiture pursuant to Title 21, United States Code, Section
853.

Pursuant to Title 21, United States Code, Section 853, upon
conviction of an offense in violation of Title 21, United States Code,
Section 846, the defendant,

CASEY SEESHOLTZ,

shall forfeit to the United States of America any property constituting
or derived from any proceeds obtained, directly or indirectly, as the
result of said offense and any property used or intended to be used, in
any manner or part, to commit, or to facilitate the commission of the
offense. The property to be forfeited includes, but is not limited to the
following:

a.  anAllen-Bradley encapsulating machine with four

circular dies; and

b. a Bosch, model GKF-400 encapsulating machine,

3
Case 3:20-cr-00202-MEM Document1 Filed 08/27/20 Page 4 of 4

bearing serial number 01543.180.26.1.00.
If any of the forfeitable property described above, as a result of

any act or omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a
third party;

C. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot

be divided without difficulty,
the United States of America shall be entitled to forfeiture of substitute
property pursuant to Title 21, United States Code, Section 853(p).

All pursuant to Title 21, United States Code, Section 853.

Date: g/ Bl / 20 DAVID J. FREED
ft United States Attorney

 

 

PHILLIP J, CARABALLO
Assistant United States Attorney
